DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunamaker (U.S. Patent Number 8,882,509) in view of Play I smart with brain-bending educational toys.
Referring to claim 12, Nunamaker discloses equipping within confines of a retail store each of: merchandise (column 1 line 64 –column 2 line 2 & column 8 lines 20-59);  age appropriate financial literacy training  youngsters (column 7 line 41-column 8 lines 5); generic play money that has denominations that correspond to denominations in real currency (column 5 line 39-column 7 line 9); a participating business specific item that differs from the generic play money in that the participating business specific item has an identification that is indicative of the participating business, wherein the participating business specific item is selected from the group consisting of participating business play money, rewards, coupons, gift cards and debit cards that are all honored by the participating business toward making of purchases from the participating business (column 11 lines 20-40).  Further, The Publication Specification in Paragraph 0054 states many retail stores as well as and this list includes educational facilities.  The applicant then argues that Independent claim 12 recites that the participating business specific items have an identification that is indicative of the participating business (e.g. such as a logo).  A logo in this case is considered printed matter.  It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish from the prior art in terms of patentability.  The Examiner asserts that the identification that is indicative of the participating business (e.g. such as a logo) is the same structure claimed by applicant and the sole difference is in the content of the printed matter.  Thus, there is no novel and unobvious functional relationship between the printed matter and the substrate (e.g. Credit card) which is required for patentability.  In fact, in column 11 lines 20-40, the specification makes mention that there is a classroom credit card.  Therefore, the card is business specific.  Nunamaker does not disclose a register configured for enabling a purchase of the merchandise to be carried out with the generic play money and the participating business specific item.   However, Play it smart with brain-bending educational toys teaches a register configured for enabling a purchase of the merchandise to be carried out with the generic play money and the participating business specific item (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a register configured for enabling a purchase of the merchandise to be carried out with the generic play money and the participating business specific item, as disclosed by Play it smart with brain-bending educational toys, incorporated into Nunmaker in order to teach cash register through the use of coupons and credit cards.
Referring to claim 15, The educating and entertaining environment of claim 12, wherein the retail store is in a mall.  This is a design choice as stated above in paragraph 0054.
Claim 16 (previously presented): The educating and entertaining environment of claim 12, further comprising: a counter upon which is the register; and shelves that support the merchandise (well known that a store would have a counter/table /shelves to put stuff on).
Claim 17 (previously presented): The educating and entertaining environment of claim 12, wherein the register accommodates storage of the general play money (well-known registers hold money) and provides access for retrieval of the participating business specific item (functional language it does not change the structural elements of the claim).
Claim 18 (previously presented): The educating and entertaining environment of claim 12, further comprising: a participating business store that is stocked with further merchandise of the participating business (well known- you must have items to sell) and that honors the participating business specific item as payment for purchasing the further merchandise (functional language it does not change the structural elements of the claim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715